Citation Nr: 9935173	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  96-17 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

The Board remanded this case to the RO in July 1999 for the 
scheduling of a VA Travel Board hearing.  Such a hearing was 
scheduled for August 1999, but the veteran canceled this 
hearing during the same month.  See 38 C.F.R. § 20.704(e) 
(1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has a diagnosis of PTSD based upon stressors 
which appear to be verifiable through credible supporting 
evidence in his service medical records.


CONCLUSION OF LAW

PTSD was incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not inherently implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
his claim.  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the VA's 
duty to assist with the development of facts pertinent to his 
claim, as mandated by 38 U.S.C.A. § 5107(a).

In general, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

In this case, during service, the veteran was treated for 
behavioral and anxiety-related problems on multiple 
occasions.  A psychiatric treatment report dated in January 
9, 1970 indicates that he recalled two "outstanding 
memories."  He reported running over a civilian with a truck 
and being pinned under a truck while under fire for an 
undetermined period of time.  The primary diagnosis was that 
of an emotionally insecure personality, with many features of 
inadequacy, and a non-formal diagnosis of a borderline 
psychosis was also noted.  

The veteran was discharged on account of his in-service 
diagnoses, and a November 1971 VA psychiatric examination 
report contains a diagnosis of a chronic psychoneurotic 
anxiety reaction, with underlying depression.  A February 
1995 VA treatment record contains a diagnosis of rule out 
PTSD, and the veteran was diagnosed with chronic PTSD in July 
1995.  This diagnosis was confirmed in VA psychiatric 
examination reports from January and February 1996, and the 
VA examiner who examined the veteran in January 1996 related 
the diagnosis of PTSD to stressful in-service experiences, 
including driving a petroleum truck and being forced to get 
under the truck while under fire.  Subsequent VA and private 
treatment records reflect frequent treatment for PTSD.  In 
view of the noted records, the Board does not dispute that 
the claims file reflects a current diagnosis of PTSD.

Nonetheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verifiable in-service stressor for service connection to be 
warranted, as noted above.  Medical nexus evidence is 
insufficient, in and of itself, to predicate the grant of 
service connection for PTSD.  See Moreau v. Brown, 9 Vet. 
App. at 396.  Thus, the question becomes whether the veteran 
either engaged in combat with the enemy during service or 
experienced a verifiable in-service stressor.

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered his military 
commendations.  In this regard, the Board observes that the 
veteran was awarded the National Defense Service Medal; the 
Vietnam Service Medal, with three bronze stars; and the 
Vietnam Campaign Medal, with a "60" device.  The Board also 
notes that the veteran's military occupational specialty was 
as a wheeled vehicle mechanic, and he served with the 538th 
Transportation Company during his tour of duty in Vietnam 
from December 1967 to December 1968.  However, there is no 
indication that the veteran received such combat-related 
citations as the Purple Heart and the Combat Infantryman 
Badge or that he was treated for any combat-related injuries 
during service.

As such, the Board has considered the veteran's reported in-
service stressors.  In a statement received by the RO in 
December 1995, the veteran reported that, during his tour of 
duty in Vietnam, he ran over a person while driving a truck 
and was told to "scrape the mass out of the wheels."  He 
also noted that, while going on a convoy to Chu Che, he saw 
bodies that had been blown apart during a fight or ambush.  
Additionally, he reported that, upon leaving Chu Che or Tan 
An, he was fired at while fixing the brakes of a truck.  
Finally, he described a fear of hitting a land mine, being 
shot, or being hit with a rocket; he noted that tractor and 
trailer drivers were "easy targets" in Vietnam.  During his 
May 1996 hearing, the veteran clarified that the person he 
ran over while driving a truck was probably a Vietnamese 
civilian.

In July 1997, following an inquiry by the RO, the United 
States Armed Services Center for Research of Unit Records 
(Unit Records Center) (previously named the United States 
Army and Joint Services Environment Support Group (ESG)) sent 
records of the veteran's military unit to the RO.  These 
records indicate that the 538th Transportation Company 
participated in Operation Pegasus (the relief of Khe Sanh) by 
hauling 610,000 gallons of JP-4 in April 1968.  However, 
these records do not confirm that the veteran and/or his 
unit, in fact, engaged in combat with the enemy, and the Unit 
Records Center was unable to provide further verification of 
the veteran's claimed stressors.  In accord with the Unit 
Records Center's July 1997 letter, the RO, in its July 1997 
Supplemental Statement of the Case, informed the veteran that 
his claim would be reconsidered upon the receipt of further 
evidence supporting the occurrence of his claimed stressors.  
However, although the veteran submitted additional military 
records in October 1998 and testified at a second VA hearing 
during the same month, he provided no further specific 
details regarding his claimed stressors.

Overall, upon a review of the claims file, the Board finds 
that the evidence of record shows that the veteran has been 
diagnosed with PTSD, and the evidence of record does not 
reflect participation in combat with the enemy.  As to the 
question of whether the veteran experienced a verifiable in-
service stressor, or stressors, the Board observes that the 
stressors reported by the veteran in his December 1995 
statement were not verified by the Unit Records Center.  
However, the Board also notes that the veteran reported two 
of the stressors noted in his December 1995 statement, 
running over a civilian with a truck and being fired at while 
under a truck, during an in-service January 1970 psychiatric 
consultation.  The Board finds that the consistency of this 
reported history over a period of over twenty-five years 
raises a serious question as to whether these two claimed 
stressors actually occurred, notwithstanding the lack of 
verification by the Unit Records Center, as the service 
medical records constitute credible supporting evidence of 
the occurrence of these events.

Under 38 U.S.C.A. § 5107(b) (West 1991), when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter at hand, the benefit of the doubt 
is to be given to the claimant.  In view of the fact that the 
veteran reported stressful events in service that are 
identical to those reported more than 25 years subsequent to 
service, the Board finds that, after resolving all doubt in 
the veteran's favor, the two claimed stressful events noted 
above did occur and, for purposes of application of 38 C.F.R. 
§ 3.304(f), can be considered verifiable stressors.  As such, 
given the post-service medical evidence of record, the Board 
concludes that the veteran has a diagnosis of PTSD based upon 
verifiable stressors.  Therefore, service connection is 
warranted for this disorder.


ORDER

Service connection for PTSD is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

